The Chief Justice, Mr. Justice WHITFIELD and Mr. Justice BUFORD are of opinion that the judgment in this cause should be affirmed. Mr. Justice TERRELL, Mr. Justice STRUM and Mr. Justice BROWN are of opinion that the judgment should be reversed. When the members of the Supreme Court sitting six members in a body and after full consultation, it appears that the members of the court are permanently and equally divided in opinion as to whether the judgment should be affirmed or reversed, and there is no prospect of an immediate change in the personnel of the court, the judgment should be affirmed; therefore it is considered, ordered and adjudged under the authority of State ex rel. Hampton v. McClung, 47 Fla. 224, 37 So. R. 51, that the judgment of the circuit court in this cause be and the same is hereby affirmed.
ELLIS, C. J., AND WHITFIELD, TERRELL, STRUM, BROWN AND BUFORD, J. J., concur. *Page 19